 

SUBSIDIARY GUARANTY

 

This SUBSIDIARY GUARANTY (as amended, restated, supplemented, or otherwise
modified and in effect from time to time, this “Guaranty”) is made as of this 16
day of December, 2015, jointly and severally, by and among BTCS, Inc., a Nevada
corporation (“BTCS”), BitcoinShop.us, LLC, a Maryland limited liability company,
and BTCS Digital Manufacturing, a Nevada corporation, (collectively, the
foregoing three entities are referred to as the “Subsidiaries;” collectively,
BTCS and the Subsidiaries are referred to as the “Companies”), and with each
other person or entity who becomes a party to this Guaranty by execution of a
joinder in the form of Exhibit A attached hereto, each referred to individually
as a “Guarantor” and collectively as the “Guarantors”); in favor of the
Purchasers listed on the signature page of that certain Securities Purchase
Agreement, dated as of December 16, 2015 (each, a “Purchaser”, and together with
its successors and assigns and each other purchaser of a Note (as defined below)
and their respective successors and assigns, individually and collectively, the
“Purchasers”)

 

W I T N E S S E T H:

 

WHEREAS, the Purchasers have made, and may make, loans and certain other
financial accommodations (collectively, the “Loans”) to BTCS, as evidenced by
those certain senior convertible notes dated as of December 16, 2015 (the
“Initial Closing Date”) in an original aggregate principal amount of $1,450,000
(such notes, together with any promissory notes or other securities issued in
exchange or substitution therefor or replacement thereof, and as any of the same
may be amended, supplemented, restated or modified and in effect from time to
time, the “Notes”);

 

WHEREAS, the Notes are being acquired by the Purchasers pursuant to a Securities
Purchase Agreement dated as of the date hereof among the Purchasers, BTCS and
the Agent (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Purchase Agreement”);

 

WHEREAS, pursuant to a Pledge Agreement dated as of the Initial Closing Date by
BTCS in favor of the Agent, BTCS has pledged a lien on and security interest in
all of the issued and outstanding equity interests of the Subsidiaries owned by
BTCS;

 

WHEREAS, pursuant to a Security Agreement dated as of the Initial Closing Date
(as the same may be amended, restated, supplemented or otherwise modified and in
effect from time to time, the “Security Agreement”) by the “Debtors” (as defined
therein) in favor of the Collateral Agent, such Debtors have granted the
Collateral Agent, for its benefit and the benefit of the Purchasers, a first
priority security interest in, lien upon and pledge of each of their rights in
the Collateral (as defined in the Security Agreement); and

 

WHEREAS, the Guarantors are direct or indirect subsidiaries of BTCS and, as
such, will derive substantial benefit and advantage from the Loans and other
financial accommodations available to BTCS set forth in the Purchase Agreement,
the Notes and the other related agreements (together, the “Transaction
Documents”), and it will be to each Guarantor’s direct interest and economic
benefit to assist BTCS in procuring said Loans and other financial
accommodations from the Purchasers.

 

 

   

 

NOW, THEREFORE, for and in consideration of the premises and in order to induce
Purchasers to make the Loans, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Guarantor hereby
jointly and severally agrees as follows:

 

1. Definitions: Capitalized terms used herein without definition and defined in
the Purchase Agreement are used herein as defined therein. In addition, as used
herein:

 

“Bankruptcy Code” shall mean the Federal Bankruptcy Reform Act of 1978 (11
U.S.C. §101, et seq.), as amended and in effect from time to time thereunder.

 

“Obligations” shall mean (i) all obligations, liabilities and indebtedness of
every nature of each Company from time to time owed or owing to the Purchasers
and Agent arising under, out of or in connection with the Purchase Agreement,
the Notes, the Loans and the other Transaction Documents, including, without
limitation, the principal amount of all debts, claims and indebtedness, accrued
and unpaid interest and all fees, taxes, indemnities, costs and expenses,
whether primary, secondary, direct, contingent, fixed or otherwise, heretofore,
now and/or from time to time hereafter owing, due or payable, whether before or
after the filing of a bankruptcy, insolvency or similar proceeding under
applicable federal, state, foreign or other law and whether or not an allowed
claim in any such proceeding, and (ii) all obligations, liabilities and
indebtedness of every nature of any subsequent Guarantor from time to time owed
or owing to the Purchasers and/or Agent, under or in respect of this Guaranty,
the Pledge Agreement, the Security Agreement, the Purchase Agreement, the Notes,
the Loans and the other Transaction Documents, as the case may be, including,
without limitation, the principal amount of all debts, claims and indebtedness,
accrued and unpaid interest and all fees, taxes, indemnities, costs and
expenses, whether primary, secondary, direct, contingent, fixed or otherwise,
heretofore, now and/or from time to time hereafter owing, due or payable,
whether before or after the filing of a bankruptcy, insolvency or similar
proceeding under applicable federal, state, foreign or other law and whether or
not an allowed claim in any such proceeding.

 

2. Guaranty of Payment

 

(a) Each Guarantor, jointly and severally, hereby unconditionally and
irrevocably guarantees the full and prompt payment and performance to Purchasers
and Agent, on behalf of itself and in its capacity as agent for the benefit of
Purchasers, when due, upon demand, at maturity or by reason of acceleration or
otherwise and at all times thereafter, of any and all of the Obligations.

 

(b) Each Guarantor acknowledges that valuable consideration supports this
Guaranty, including, without limitation, the consideration set forth in the
recitals above, as well as any commitment to lend, extension of credit or other
financial accommodation, whether heretofore or hereafter made by Purchasers to
any Company; any extension, renewal or replacement of any of the Obligations;
any forbearance with respect to any of the Obligations or otherwise; any
cancellation of an existing guaranty; any purchase of any Company’s assets by
any Purchaser or Agent; or any other valuable consideration.

 

2

   

 

(c) Each Guarantor agrees that all payments under this Guaranty shall be made in
United States currency and in the same manner as provided for the Obligations.

 

(d) Notwithstanding any provision of this Guaranty to the contrary, it is
intended that this Guaranty, and any interests, liens and security interests
granted by Guarantors as security for this Guaranty, not constitute a
“Fraudulent Conveyance” (as defined below) in the event that this Guaranty or
such interest is subject to the Bankruptcy Code or any applicable fraudulent
conveyance or fraudulent transfer law or similar law of any state. Consequently,
Guarantors, Agent and Purchasers agree that if this Guaranty, or any such
interests, liens or security interests securing this Guaranty, would, but for
the application of this sentence, constitute a Fraudulent Conveyance, this
Guaranty and each such lien and security interest shall be valid and enforceable
only to the maximum extent that would not cause this Guaranty or such interest,
lien or security interest to constitute a Fraudulent Conveyance, and this
Guaranty shall automatically be deemed to have been amended accordingly at all
relevant times. For purposes hereof, “Fraudulent Conveyance” means a fraudulent
conveyance under Section 548 of the Bankruptcy Code or a fraudulent conveyance
or fraudulent transfer under the provisions of any applicable fraudulent
conveyance or fraudulent transfer law or similar law of any state, as in effect
from time to time.

 

3. Costs and Expenses. Each Guarantor, jointly and severally, agrees to pay on
demand, all reasonable costs and expenses of every kind incurred by any
Purchaser or Agent: (a) in enforcing this Guaranty, (b) in collecting any of the
Obligations from any Company or any Guarantor, (c) in realizing upon or
protecting or preserving any collateral for this Guaranty or for payment of any
of the Obligations, and (d) in connection with any amendment of, modification
to, waiver or forbearance granted under, or enforcement or administration of any
Transaction Document or for any other purpose in connection with any Transaction
Document, in each case, to the extent Purchaser or Agent may take such action
pursuant to the terms and conditions of this Agreement. “Costs and expenses” as
used in the preceding sentence shall include, without limitation, reasonable
attorneys’ fees incurred by any Purchaser or Agent in retaining legal counsel
for advice, suit, appeal, any insolvency or other proceedings under the
Bankruptcy Code or otherwise, or for any purpose specified in the preceding.

 

4. Nature of Guaranty: Continuing, Absolute and Unconditional.

 

(a) This Guaranty is and is intended to be a continuing guaranty of payment of
the Obligations, and not of collectability, and is intended to be independent of
and in addition to any other guaranty, endorsement, collateral or other
agreement held by Purchasers or Agent therefor or with respect thereto, whether
or not furnished by a Guarantor. None of Purchasers and Agent shall be required
to prosecute collection, enforcement or other remedies against any Company, any
other Guarantor or guarantor of the Obligations or any other person or entity,
or to enforce or resort to any of the Collateral or other rights or remedies
pertaining thereto, before calling on a Guarantor for payment. The obligations
of each Guarantor to repay the Obligations hereunder shall be unconditional.
Guarantor shall have no right to exercise any right of subrogation,
reimbursement, indemnity, exoneration, contribution or any other claim which it
may now or hereafter have against any Company in connection with this Guaranty
until the termination of this Guaranty in accordance with Section 8 below, and
hereby waives any benefit of, and any right to participate in, any security or
collateral given to Purchasers to secure payment of the Obligations, and each
Guarantor agrees that it will not take any action to enforce any obligations of
any Company to such Guarantor prior to the Obligations being finally and
irrevocably paid in full in cash, provided that, in the event of the bankruptcy
or insolvency of any Company, to the extent the Obligations have not been
finally and irrevocably paid in full in cash, Agent, for the benefit of itself
and Purchasers, and Purchasers shall be entitled notwithstanding the foregoing,
to file in the name of any Guarantor or in its own name a claim for any and all
indebtedness owing to a Guarantor by such Company (exclusive of this Guaranty),
vote such claim and to apply the proceeds of any such claim to the Obligations.

 

3

   

 

(b) For the further security of Purchasers and without in any way diminishing
the liability of the Guarantors, following the occurrence and during the
continuance of an Event of Default, all debts and liabilities, present or
future, of the Companies to the Guarantors, and all monies received from any
Company or for its account by the Guarantors in respect thereof shall be
received in trust for Purchasers and Agent and promptly following receipt shall
be paid over to Agent, for its benefit and in its capacity as Agent for the
benefit of Purchasers, until all of the Obligations have been paid in full in
cash. This assignment and postponement is independent of and severable from this
Guaranty and shall remain in full effect whether or not any Guarantor is liable
for any amount under this Guaranty.

 

(c) This Guaranty is absolute and unconditional and shall not be changed or
affected by any representation, oral agreement, act or thing whatsoever, except
as herein provided. This Guaranty is intended by the Guarantors to be the final,
complete and exclusive expression of the guaranty agreement among the Companies
(as limited by the express terms of this Guaranty), the Guarantors, the Agent
and Purchasers. No modification or amendment of any provision of this Guaranty
shall be effective against any party hereto unless in writing and signed by a
duly authorized officer of such party. This Guaranty, together with the other
Transaction Documents, supersedes all other prior oral or written agreements
between each Purchaser, the Guarantors, the Agent, their Affiliates and Persons
acting on their behalf with respect to the matters discussed herein, and this
Guaranty, together with the other Transaction Documents and the other
instruments referenced herein and therein, contain the entire understanding of
the parties with respect to the matters covered herein and therein and, except
as specifically set forth herein or therein, neither any Guarantor, the Agent
nor any Purchaser makes any representation, warranty, covenant or undertaking
with respect to such matters. As of the date of this Guaranty, there are no
unwritten agreement between the parties with respect to the matters discussed
herein. No provision of this Guaranty may be amended, modified or supplemented
other than by an instrument in writing signed by the parties hereto.

 

(d) Each Guarantor hereby releases each Company from all, and agrees not to
assert or enforce (whether by or in a legal or equitable proceeding or
otherwise) any, “claims” (as defined in Section 101(5) of the Bankruptcy Code),
whether arising under any law, ordinance, rule, regulation, order, policy or
other requirement of any domestic or foreign Governmental Authority or any
instrumentality or agency thereof, having jurisdiction over the conduct of its
business or assets or otherwise, to which the Guarantors are or would at any
time be entitled by virtue of its obligations hereunder, any payment made
pursuant hereto or the exercise by any Purchaser or Agent of its rights with
respect to the Collateral, including any such claims to which such Guarantors
may be entitled as a result of any right of subrogation, exoneration or
reimbursement.

 

4

   

 

5. Certain Rights and Obligations.

 

(a) Each Guarantor acknowledges and agrees that Purchasers and Agent, for its
benefit and as agent for the benefit of Purchasers, may, without notice, demand
or any reservation of rights against such Guarantor and without affecting such
Guarantor’s obligations hereunder, from time to time:

 

(i) renew, extend, increase, accelerate or otherwise change the time for payment
of, the terms of or the interest on the Obligations or any part thereof or grant
other indulgences to any Company or others;

 

(ii) accept from any person or entity and hold collateral for the payment of the
Obligations or any part thereof, and modify, exchange, enforce or refrain from
enforcing, or release, compromise, settle, waive, subordinate or surrender, with
or without consideration, such collateral or any part thereof;

 

(iii) accept and hold any endorsement or guaranty of payment of the Obligations
or any part thereof, and discharge, release or substitute any such obligation of
any such endorser or guarantor, or discharge, release or compromise any
Guarantor, or any other person or entity who has given any security interest in
any collateral as security for the payment of the Obligations or any part
thereof, or any other person or entity in any way obligated to pay the
Obligations or any part thereof, and enforce or refrain from enforcing, or
compromise or modify, the terms of any obligation of any such endorser,
guarantor, or person or entity;

 

(iv) dispose of any and all collateral securing the Obligations in its
reasonable discretion, as it may deem appropriate, and direct the order or
manner of such disposition and the enforcement of any and all endorsements and
guaranties relating to the Obligations or any part thereof as Agent in its
reasonable discretion may determine;

 

(v) subject to the terms of the Notes, determine the manner, amount and time of
application of payments and credits, if any, to be made on all or any part of
any component or components of the Obligations (whether principal, interest,
fees, costs, and expenses, or otherwise), including, without limitation, the
application of payments received from any source to the payment of indebtedness
other than the Obligations even though Purchasers might lawfully have elected to
apply such payments to the Obligations or to amounts which are not covered by
this Guaranty; and

 

(vi) take advantage or refrain from taking advantage of any security or accept
or make or refrain from accepting or making any compositions or arrangements
when and in such manner as Agent, in its sole discretion, may deem appropriate;

 

5

   

 

and generally do or refrain from doing any act or thing which might otherwise,
at law or in equity, release the liability of such Guarantor as a guarantor or
surety in whole or in part, and in no case shall Purchasers or Agent be
responsible or shall any Guarantor be released either in whole or in part for
any act or omission in connection with Purchasers or Agent having sold any
security at less than its value.

 

(b) Following the occurrence and during the continuance of an Event of Default,
and upon demand by Agent, each Guarantor, jointly and severally, hereby agrees
to pay the Obligations to the extent hereinafter provided and to the extent
unpaid:

 

(i) without deduction by reason of any setoff, defense (other than payment) or
counterclaim of any Company or any other Guarantor;

 

(ii) without requiring presentment, protest or notice of nonpayment or notice of
default to any Guarantor, to any Company or to any other person or entity;

 

(iii) without demand for payment or proof of such demand or filing of claims
with a court in the event of receivership, bankruptcy or reorganization of any
Company or any other Guarantor;

 

(iv) without requiring Purchasers or Agent to resort first to any Company (this
being a guaranty of payment and not of collection), to any other Guarantor, or
to any other guaranty or any collateral which Purchasers or Agent may hold;

 

(v) without requiring notice of acceptance hereof or assent hereto by any
Purchaser or Agent; and

 

(vi) without requiring notice that any of the Obligations has been incurred,
extended or continued or of the reliance by any Purchaser or Agent upon this
Guaranty;

 

all of which each Guarantor hereby waives.

 

(c) Each Guarantor’s obligation hereunder shall not be affected by any of the
following, all of which such Guarantor hereby waives:

 

(i) any failure to perfect or continue the perfection of any security interest
in or other lien on any collateral securing payment of any of the Obligations or
any Guarantor’s obligation hereunder;

 

(ii) the invalidity, unenforceability, propriety of manner of enforcement of, or
loss or change in priority of any document or any such security interest or
other lien or guaranty of the Obligations;

 

(iii) any failure to protect, preserve or insure any such collateral;

 

6

   

 

(iv) failure of a Guarantor to receive notice of any intended disposition of
such collateral;

 

(v) any defense arising by reason of the cessation from any cause whatsoever of
liability of any Company including, without limitation, any failure, negligence
or omission by any Purchaser or Agent in enforcing its claims against any
Company;

 

(vi) any release, settlement or compromise of any obligation of any Company, any
other Guarantor or any other guarantor of the Obligations;

 

(vii) the invalidity or unenforceability of any of the Obligations;

 

(viii) any change of ownership of any Company, any other Guarantor or any other
guarantor of the Obligations or the insolvency, bankruptcy or any other change
in the legal status of any Company, any other Guarantor or any other guarantor
of the Obligations;

 

(ix) any change in, or the imposition of, any law, decree, regulation or other
governmental act which does or might impair, delay or in any way affect the
validity, enforceability or the payment when due of the Obligations;

 

(x) the existence of any claim, setoff or other rights which the Guarantor, any
Company, any other Guarantor or guarantor of the Obligations or any other person
or entity may have at any time against any Purchaser, Agent or any Company in
connection herewith or any unrelated transaction;

 

(xi) any Purchaser’s or Agent’s election in any case instituted under chapter 11
of the Bankruptcy Code, of the application of section 1111(b)(2) of the
Bankruptcy Code;

 

(xii) any use of cash collateral, or grant of a security interest by any
Company, as debtor in possession, under sections 363 or 364 of the Bankruptcy
Code;

 

(xiii) the disallowance of all or any portion of any of any Purchaser’s or
Agent’s claims for repayment of the Obligations under sections 502 or 506 of the
Bankruptcy Code;

 

(xiv) any stay or extension of time for payment by any Company or any other
Guarantor resulting from any proceeding under the Bankruptcy Code or any similar
law; or

 

(xv) any other fact or circumstance which might otherwise constitute grounds at
law or equity for the discharge or release of a Guarantor from its obligations
hereunder, all whether or not such Guarantor shall have had notice or knowledge
of any act or omission referred to in the foregoing clauses (i) through (xiv) of
this Section 5(c).

 

7

   

 

6. Representations and Warranties. Each Guarantor further represents and
warrants to Purchasers and Agent that: (a) such Guarantor is a corporation or
other entity duly incorporated or organized, as applicable, validly existing and
in good standing under the laws of the jurisdiction of its incorporation or
formation, as applicable, and has full power, authority and legal right to own
its property and assets and to transact the business in which it is presently
engaged; (b) such Guarantor has full power, authority and legal right to execute
and deliver, and to perform its obligations under, this Guaranty, and has taken
all necessary action to authorize the guarantee hereunder on the terms and
conditions of this Guaranty and to authorize the execution, delivery and
performance of this Guaranty; (c) this Guaranty has been duly executed and
delivered by such Guarantor and constitutes a legal, valid and binding
obligation of such Guarantor enforceable against such Guarantor in accordance
with its terms, except to the extent that such enforceability is subject to
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance and
moratorium laws and other laws of general application affecting enforcement of
creditors’ rights generally, or the availability of equitable remedies, which
are subject to the discretion of the court before which an action may be
brought; and (d) the execution, delivery and performance by each Guarantor of
this Guaranty do not require any action by or in respect of, or filing with, any
governmental body, agency or official and do not violate, conflict with or cause
a breach or a default under any provision of (i) applicable law or regulation,
(ii) the organizational documents of any Guarantor, (iii) any judgment,
injunction, order, decree or other instrument binding upon it, or (iv) any
agreement binding upon it.

 

7. Negative Covenants. Each Guarantor covenants with Purchasers and Agent that
such Guarantor shall not grant any security interest in or permit any lien,
claim or encumbrance upon any of its assets in favor of any person or entity
other than liens and security interests in favor of Purchasers and Agent and
Permitted Encumbrances. Each Guarantor agrees that it shall not take any action
or engage in any transaction that such Guarantor is prohibited from taking or
engaging in pursuant to the terms of the Purchase Agreement. In addition, each
Guarantor agrees to comply with the terms of Section 8 of the Purchase Agreement
to the same extent that any Company is required to cause the Guarantors to
comply with such Section of the Purchase Agreement. Each Company, by its
signature hereto, hereby acknowledges and agrees that any breach by a Guarantor
of any term or provision of this Guaranty or the Security Agreement, which is
not cured to the Agent’s reasonable satisfaction within any applicable cure or
grace period, shall constitute an “Event of Default” under the Note.

 

8. Termination. This Guaranty shall not terminate until such time, if any, as
(i) all Obligations shall be finally and irrevocably paid in full in cash, (ii)
no Notes shall remain outstanding, (iii) all commitments to lend under the
Purchase Agreement shall have terminated and (iv) there shall exist no other
outstanding payment or reimbursement obligations (other than contingent
indemnification obligations for which no claims shall have been asserted) of the
Borrower or the Guarantors to the Agent under any of the Transaction Documents.
Thereafter, but subject to the following, Agent, on its behalf and as agent for
Purchasers, shall take such action and execute such documents as the Guarantors
may request (and at the Guarantors’ cost and expense) in order to evidence the
termination of this Guaranty. Payment of all of the Obligations the owing from
time to time shall not operate as a discontinuance of this Guaranty. Each
Guarantor further agrees that, to the extent that any Company makes a payment or
payments to Purchasers or Agent on the Obligations, or Purchasers or Agent
receive any proceeds of collateral securing the Obligations or any other
payments with respect to the Obligations, which payment or receipt of proceeds
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be returned or repaid to any Company, its
estate, trustee, receiver, debtor in possession or any other person or entity,
including, without limitation, the Guarantors, under any insolvency or
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such payment, return or repayment, the obligation or part thereof
which has been paid, reduced or satisfied by such amount shall be reinstated and
continued in full force and effect as of the date when such initial payment,
reduction or satisfaction occurred, and this Guaranty shall continue in full
force notwithstanding any contrary action which may have been taken by any
Purchaser or Agent in reliance upon such payment, and any such contrary action
so taken shall be without prejudice to any Purchaser’s or Agent’s rights under
this Guaranty and shall be deemed to have been conditioned upon such payment
having become final and irrevocable.

 

8

   

 

9. Guaranty of Performance. Each Guarantor also guarantees the full, prompt and
unconditional performance of all obligations and agreements of every kind owed
or hereafter to be owed by the Companies and the Guarantors to Purchasers and
Agent under the Purchase Agreement, the Notes, and the other Transaction
Documents. Every provision for the benefit of Purchasers and Agent contained in
this Guaranty shall apply to the guaranty of performance given in this
paragraph.

 

10. Assumption of Liens and Obligations. To the extent that a Guarantor has
received or shall hereafter receive distributions or transfers from any Company
of property or cash that are subject, at the time of such contribution, to liens
and security interests in favor of Purchasers and/or the Agent in accordance
with the Notes, the Security Agreement or any other Transaction Document, such
Guarantor hereby expressly agrees that (i) it shall hold such assets subject to
such liens and security interests, and (ii) it shall be liable for the payment
of the Obligations secured thereby. Each Guarantor’s obligations under this
Section 10 shall be in addition to its obligations as set forth in other
sections of this Guaranty and not in substitution therefor or in lieu thereof.

 

11. Miscellaneous.

 

(a) The terms “Company” and “Guarantor” as used in this Guaranty shall include:
(i) any successor individual or individuals, association, partnership, limited
liability company or corporation to which all or substantially all of the
business or assets of such Company or such Guarantor shall have been transferred
and (ii) any other association, partnership, limited liability company,
corporation or entity into or with which such Company or such Guarantor shall
have been merged, consolidated, reorganized, or absorbed.

 

(b) Without limiting any other right of any Purchaser or Agent, whenever any
Purchaser or Agent has the right to declare any of the Obligations to be
immediately due and payable (whether or not it has been so declared), Agent, on
its behalf and in its capacity as agent for the benefit of Purchasers, at its
sole election without notice to the undersigned may appropriate and set off
against the Obligations:

 

9

   

 

(i) any and all indebtedness or other moneys due or to become due to any
Guarantor by any Purchaser or Agent in any capacity; and

 

(ii) any credits or other property belonging to any Guarantor (including all
account balances, whether provisional or final and whether or not collected or
available) at any time held by or coming into the possession of any Purchaser or
Agent, or any affiliate of any Purchaser or Agent, whether for deposit or
otherwise;

whether or not the Obligations or the obligation to pay such moneys owed by any
Purchaser or Agent is then due, and the applicable Purchaser or Agent shall be
deemed to have exercised such right of set off immediately at the time of such
election even though any charge therefor is made or entered on such Purchaser’s
or Agent’s records subsequent thereto. Agent agrees to notify such Guarantor in
a reasonably practicable time of any such set-off; however, failure to so notify
such Guarantor shall not affect the validity of any set-off.

 

(c) Each Guarantor’s obligation hereunder is to pay the Obligations in full in
cash when due according to the Notes, the other Transaction Documents, this
Guaranty and the other agreements, documents and instruments governing the
Obligations to the extent provided herein, and shall not be affected by any stay
or extension of time for payment by any Company or any other Guarantor resulting
from any proceeding under the Bankruptcy Code or any similar law.

 

(d) No course of dealing between any Company or any Guarantor and Purchasers or
Agent and no act, delay or omission by Purchasers or Agent in exercising any
right or remedy hereunder or with respect to any of the Obligations shall
operate as a waiver thereof or of any other right or remedy, and no single or
partial exercise thereof shall preclude any other or further exercise thereof or
the exercise of any other right or remedy. Any Purchaser or Agent may remedy any
default by any Company under any agreement with any Company or with respect to
any of the Obligations in any reasonable manner without waiving the default
remedied and without waiving any other prior or subsequent default by any
Company. All rights and remedies of Purchasers and Agent hereunder are
cumulative.

 

(e) This Guaranty shall inure to the benefit of the parties hereto and their
respective successors and assigns.

 

(f) Agent may assign its rights hereunder without the consent of Guarantors, in
which event such assignee shall be deemed to be Agent hereunder with respect to
such assigned rights.

 

(g) Captions of the sections of this Guaranty are solely for the convenience of
the parties hereto, and are not an aid in the interpretation of this Guaranty
and do not constitute part of the agreement of the parties set forth herein.

 

(h) If any provision of this Guaranty is unenforceable in whole or in part for
any reason, the remaining provisions shall continue to be effective.

 

10

   

 

(i) All questions concerning the construction, validity, enforcement and
interpretation of this Guaranty shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of New York. Each Guarantor hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each Guarantor hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing by registered or certified mail a copy thereof to such party at the
address for such notices to it under this Guaranty and agrees that such service
shall constitute good and sufficient service of process and notice thereof as of
the date that is five (5) business days after the mailing thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.

 

12. Notices. All notices, approvals, requests, demands and other communications
hereunder shall be delivered or made in the manner set forth in, and shall be
effective in accordance with the terms of, the Purchase Agreement or, in the
case of communications to the Agent, directed to the notice address set forth in
the Security Agreement; provided, that any communication shall be effective as
to any Guarantor if made or sent to BTCS in accordance with the foregoing.

 

13. WAIVERS.

 

(a) EACH GUARANTOR WAIVES THE BENEFIT OF ALL VALUATION, APPRAISAL AND EXEMPTION
LAWS.

 

(b) UPON THE OCCURRENCE OF A DEFAULT OR EVENT OF DEFAULT, EACH GUARANTOR HEREBY
WAIVES ALL RIGHTS TO NOTICE AND HEARING OF ANY KIND PRIOR TO THE EXERCISE BY ANY
PURCHASER OR AGENT, ON ITS BEHALF AND IN ITS CAPACITY AS AGENT FOR THE BENEFIT
OF PURCHASERS, OF ITS RIGHTS TO REPOSSESS THE COLLATERAL WITHOUT JUDICIAL
PROCESS OR TO REPLEVY, ATTACH OR LEVY UPON THE COLLATERAL WITHOUT PRIOR NOTICE
OR HEARING. EACH GUARANTOR ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY COUNSEL OF
ITS CHOICE WITH RESPECT TO THIS TRANSACTION AND THIS GUARANTY.

 

(c) EACH GUARANTOR WAIVES ITS RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS GUARANTY, OR THE
TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION
OF ANY TYPE BROUGHT BY ANY PURCHASER OR AGENT. EACH GUARANTOR AGREES THAT ANY
SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.
WITHOUT LIMITING THE FOREGOING, EACH GUARANTOR FURTHER AGREES THAT ITS RIGHT TO
A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION,
COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF THIS GUARANTY OR ANY PROVISION HEREOF. THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS GUARANTY.

 

11

   

 

14. Agent. The terms and provisions of Section 5.11 of the Security Agreement
which set forth the appointment of the Agent and the indemnifications to which
the Agent is entitled are hereby incorporated by reference herein as if fully
set forth therein.

 

15. Payments Free of Taxes.

 

(a) Definitions. In this Section 14:

 

(i) “Excluded Taxes” means, with respect to the Agent or the Purchasers, or any
other recipient of any payment to be made by or on account of any obligations of
any Guarantor under this Guaranty, or under any other Security Document, income
or franchise taxes imposed on (or measured by) its net income by the United
States of America or such other jurisdiction under the laws of which such
recipient is organized or in which its principal office is located.

 

(ii) “Governmental Authority” means the government of the United States of
America or any other nation, or any political subdivision thereof, whether state
or local, or any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government over any of the Companies, or any of their respective properties,
assets or undertakings.

 

(iii) “Indemnified Taxes” means Taxes other than Excluded Taxes.

 

(iv) “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

(b) Any and all payments by or on account of the Obligations of any of the
Guarantors under this Guaranty or any other Transaction Document shall be made
without any set-off, counterclaim or deduction and free and clear of and without
deduction for any Indemnified Taxes; provided that if any Guarantor shall be
required to deduct any Indemnified Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 14(b)), the Agent or Purchasers, as applicable, receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
such Guarantor shall make such deductions and (iii) such Guarantor shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 

12

   

 

16. Indemnification by the Guarantors. Each Guarantor shall indemnify the Agent
and the Purchasers, within ten (10) days after written demand therefor, for the
full amount of any Indemnified Taxes paid by the Agent or Purchasers, as
applicable, on or with respect to any payment by or on account of any obligation
of such Guarantor under this Guaranty and the other Transaction Documents
(including Indemnified Taxes or imposed or asserted on or attributable to
amounts payable under this Section 14) and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate of the Agent or any Purchaser as
to the amount of such payment or liability under this Section 14 shall be
delivered to such Guarantor and shall be conclusive absent manifest error.

 

17. Counterparts; Headings. This Guaranty may be executed in two or more
identical counterparts, all of which together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party; provided that a facsimile, .pdf or
similar electronically transmitted signature shall be considered due execution
and shall be binding upon the signatory thereto with the same force and effect
as if the signature were an original signature. The headings in this Guaranty
are for convenience of reference only and shall not alter or otherwise affect
the meaning hereof.

 

18. Rights of Contribution. The Guarantors hereby agree as among themselves
that, if any Guarantor shall make an Excess Payment (as defined below), such
Guarantor shall have a right of contribution from each other Guarantor in an
amount equal to such other Guarantor’s Contribution Share (as defined below) of
such Excess Payment. The payment obligations of any Guarantor under this Section
16 shall be subordinate and subject in right of payment to the Obligations until
such time as the Obligations have been paid in full in cash and all commitments
to lend under the Purchase Agreement have expired or terminated, and none of the
Guarantors shall exercise any right or remedy under this Section 16 against any
other Guarantor until such Obligations have been paid in full in cash and all
commitments to lend under the Purchase Agreement have expired or terminated. For
purposes of this Section 16, (a) “Excess Payment” shall mean the amount paid by
any Guarantor in excess of its Ratable Share of any Obligations; (b) “Ratable
Share” shall mean, for any Guarantor in respect of any payment of Obligations,
the ratio (expressed as a percentage) as of the date of such payment of
Obligations of (i) the amount by which the aggregate present fair salable value
of all of its assets and properties exceeds the amount of all debts and
liabilities of such Guarantor (including contingent, subordinated, unmatured,
and unliquidated liabilities, but excluding the obligations of such Guarantor
hereunder) to (ii) the amount by which the aggregate present fair salable value
of all assets and other properties of the Companies and the Guarantors exceeds
the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Guarantors hereunder) of the Companies and the Guarantors,
provided, however, that, for purposes of calculating the Ratable Shares of the
Guarantors in respect of any payment of Obligations, any Guarantor that became a
Guarantor subsequent to the date of any such payment shall be deemed to have
been a Guarantor on the date of such payment and the financial information for
such Guarantor as of the date such Guarantor became a Guarantor shall be
utilized for such Guarantor in connection with such payment; and (c)
“Contribution Share” shall mean, for any Guarantor in respect of any Excess
Payment made by any other Guarantor, the ratio (expressed as a percentage) as of
the date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the Obligations) of the
Companies and the Guarantors other than the maker of such Excess Payment;
provided, however, that, for purposes of calculating the Contribution Shares of
the Guarantors in respect of any Excess Payment, any Guarantor that became a
Guarantor subsequent to the date of any such Excess Payment shall be deemed to
have been a Guarantor on the date of such Excess Payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such Excess Payment.
This Section 16 shall not be deemed to affect any right of subrogation,
indemnity, reimbursement or contribution that any Guarantor may have under law
against any Company in respect of any payment of Obligations.

 

[rest of page intentionally left blank; signature page follows]

 

13

   

 

IN WITNESS WHEREOF, each Company and the Guarantors have executed this Guaranty
as of the date first written above.

 

BTCS INC.,   a Nevada corporation         By:     Name:     Title:          
BitcoinShop.us, LLC,   a Maryland limited liability company         By:    
Name:       Title:           BTCS Digital Manufacturing,   a Nevada corporation
        By:     Name:     Title:    

 

SIGNATURE PAGE TO SUBSIDIARY GUARANTY

 

 

   

 

EXHIBIT A

Form of Joinder

Joinder to Guaranty

 

This Joinder Agreement is made between the undersigned, [__________] a
[__________], (the “New Subsidiary”) and Cavalry Fund I, L.P., a Delaware
limited partnership, as agent under that certain Subsidiary Guaranty dated as of
_________ __, 2015 by and among BTCS, Inc., a Nevada corporation,
BitcoinShop.us, LLC, a Maryland limited liability company, and BTCS Digital
Manufacturing, a Nevada corporation; together with each other person or entity
that becomes a Guarantor thereunder after the date and pursuant to the terms
thereof, to and in favor of the Purchasers (as amended, restated, supplemented
or otherwise modified from time to time, the “Guaranty”). Capitalized terms
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Guaranty.

 

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Guaranty and a “Guarantor” for all purposes of the Guaranty, and shall have
all of the obligations of a Guarantor thereunder as if it had executed the
Guaranty. The New Subsidiary hereby ratifies, as of the date hereof, and agrees
to be bound by, all of the terms, provisions and conditions applicable to the
Guarantors contained in the Guaranty. Without limiting the generality of the
foregoing terms of this paragraph 1, the New Subsidiary hereby jointly and
severally together with the other Guarantors, guarantees to Purchasers and
Agent, as provided in the Guaranty, the prompt payment and performance of the
obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof.

 

2. The New Subsidiary represents and warrants that the representations and
warranties set forth in Section 6 of the Guaranty are, with respect to the
undersigned, true and correct as of the date hereof.

 

3. From and after the date hereof, each reference to a Guarantor in the Guaranty
shall be deemed to include the undersigned.

 

4. This Agreement may be executed in multiple counterparts, each of which shall
constitute an original but all of which when taken together shall constitute one
contract.

 

5. THIS AGREEMENT SHALL BE SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE
OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW
PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF NEW YORK.

 

[Signature page follows]

 

 

   

 

IN WITNESS WHEREOF, the undersigned has executed this Joinder this ___ day of
_________, 201_.

 

       

 

2

   

